DETAILED ACTION
Status of the Application
Receipt of the Response and Amendment after Non-Final Office Action filed 06/03/2022 is acknowledged.
Applicant has overcome the following rejections by virtue of the amendment or cancellation of the claims and/or persuasive remarks: the 35 U.S.C. 112(b) rejection of claim 2 has been withdrawn.
The status of the claims upon entry of the present amendment stands as follows:
Pending claims:				1-11, 23-25
Withdrawn claims: 				None
Previously cancelled claims: 		12-22
Newly cancelled claims:			None
Amended claims: 				1-2
New claims: 					None
Claims currently under consideration:	1-11, 23-25
Currently rejected claims:			1-11, 23-25
Allowed claims:				None

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 3-8, and 23-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Uemura (WO 2016/157868; English translation relied on for citations).
Regarding claim 1, Uemura teaches a method for improving the taste profile (page 5, paragraph 1; page 10, paragraph 3) of a consumable (corresponding to food on page 20, paragraph 6; baked goods on page 8, paragraph 2; and macaroons on page 17, paragraph 4) containing a Stevia-related component (page 13, paragraph 6), comprising the steps of: adding a Maillard reaction product (MRP) composition to the consumable (corresponding to the composition being a substitute for honey and used in confectionary material or cooking material on page 12, paragraph 9), wherein the MRP composition is produced by heating a reaction mixture (page 12, paragraph 7) comprising: (a) at least one reducing sugar having a free carbonyl group; and (b) an amine donor having a free amino group (corresponding to collagen) (page 12, paragraph 9), wherein (a) and (b) undergo a Maillard reaction, wherein the consumable comprises a Stevia-related component (page 10, paragraph 13) selected from the group consisting of Stevia extracts, steviol glycosides, glycosylated Stevia extracts, and glycosylated steviol glycosides (corresponding to Stevia extract treated with the enzyme α-glucosyltransferase on page 4, paragraphs 3-4).  Uemura teaches that the addition of the MRP composition improves a taste of the consumable containing the Stevia-related component in terms of bitterness associated with the Stevia-related component (page 13, paragraph 6).  Although Uemura does not disclose that the MRP composition also improves a taste of the consumable in terms of sweetness onset, aftertaste, and sweetness linger associated with the Stevia-related component, “[w]here the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). “The discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art' s function, does not render the old composition patentably new to the discoverer.”  Please see MPEP §2112 (I), Atlas Powder Co. v. IRECO Inc., 190 F .3d 1342, 1347, 51 USPQ2d 1943. 1947 (Fed. Cir. 1999).  Thus the claiming of a new use, new function, or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. Please see MPEP §2112 (I), In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary.  See In re Scheiber, 128 F .3d at 1478, 44 USPQ2d at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997).  MPEP §2112.01.I.  Since Uemura teaches an MRP composition formed by heating components (a) and (b) as claimed and the addition of that MRP composition to a consumable as claimed, the MRP composition of Uemura improves the taste of a consumable in terms of bitterness, sweetness onset, aftertaste, and sweetness linger associated with the Stevia-related component as claimed, especially wherein claim 1 does not require the consumable to have any particular concentration of MRP composition and/or Stevia-related component. 
Regarding claim 3, Uemura teaches the invention as described above in claim 1, including the reaction mixture comprises thaumatin (page 10, paragraph 16; page 11, paragraph 3).
Regarding claim 4, Uemura teaches the invention as described above in claim 1, including the amine donors comprise an amino acid (corresponding to the amino acids in the collagen on page 12, paragraph 6).
Regarding claims 5-7, Uemura teaches the invention as described above in claim 1, including the sweetener comprises thaumatin (page 10, paragraph 13).
Regarding claim 8, Uemura teaches the invention as described above in claim 1, including the consumable is a macaroon produced from the disclosed sweetener composition, almond powder, and egg whites (page 17, paragraph 4) and that the sweetener composition comprises collagen and sweeteners (page 12, paragraphs 5-6; page 10, paragraph 13).  Therefore, Uemura teaches that the consumable does not contain any product made from roasted coffee beans.
Regarding claim 23, Uemura teaches that the reaction mixture is heated at a temperature of 80-150°C (page 12, paragraph 7), which falls within the claimed temperature range.
Regarding claim 24, Uemura teaches a consumable prepared by the method of claim 1 (corresponding to food on page 20, paragraph 6; baked goods on page 8, paragraph 2; and macaroons on page 17, paragraph 4).

Claims 1 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bringe (US 2017/0135379).
Regarding claim 1, Bringe teaches a method for improving the taste profile (corresponding to minimizing metallic or bitter flavors [0037] and lowering hexanal levels to reduce beany taste characteristics [0002]) of a consumable (corresponding to soymilk [0016]) containing a Stevia-related component [0037], comprising the steps of: adding an MRP composition to the consumable [0022], wherein the MRP composition is produced by heating a reaction mixture [0024] comprising: (a) reducing sugars having a free carbonyl group (corresponding to glucose, ribose, fructose, honey, date syrup, high fructose corn syrup, malted barley, agave syrup, brown rice syrup, tapioca syrup, and maple syrup [0022]); and (b) amine donors comprising a free amino group (corresponding to the protein in the soy extract [0018]); wherein the consumable comprises Stevia extracts and steviol glycosides (corresponding to rebaudioside A) [0021].  Bringe teaches that sugar minimizes the bitter flavors associated with Stevia alone [0037] so it is understood that the reducing sugars in the MRP composition would improve the taste of the consumable containing a Stevia--related component in terms of bitterness.  Although Bringe does not teach that the sugar or the MRP composition improves a taste in terms of sweetness onset, aftertaste, and sweetness linger associated with the Stevia-related component, “[w]here the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). “The discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art' s function, does not render the old composition patentably new to the discoverer.”  Please see MPEP §2112 (I), Atlas Powder Co. v. IRECO Inc., 190 F .3d 1342, 1347, 51 USPQ2d 1943. 1947 (Fed. Cir. 1999).  Thus the claiming of a new use, new function, or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. Please see MPEP §2112 (I), In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary.  See In re Scheiber, 128 F .3d at 1478, 44 USPQ2d at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997).  MPEP §2112.01.I.  Since Bringe teaches an MRP composition formed by heating components (a) and (b) and the addition of that MRP composition to a consumable as claimed, the MRP composition of Uemura improves the taste of a consumable in terms of bitterness, sweetness onset, aftertaste, and sweetness linger associated with the Stevia-related component as claimed, especially wherein the claim 1 does not require the consumable to have any particular concentration of MRP composition and/or Stevia-related component. 
Regarding claim 10, Bringe teaches the invention as described above in claim 1, including the MRP composition has a citrus flavor (corresponding to citrus extract being added to the composition [0021]).

Claims 1, 9, and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dubois (WO 2009/140568; cited on IDS).
Regarding claim 1, Dubois teaches a method for improving the taste profile [0006]of a consumable containing a Stevia-related component (corresponding to a non-caloric sweetener composition with an improved flavor profile [0006] containing rebaudiosides A-F, dulcoside A, rubusoside, stevia, and stevioside [00036] being added to an orally ingestible composition [00121]-[00122]) comprising the steps of: adding an MRP composition to the consumable [00122], wherein the MRP composition (corresponding to TRPV1 inhibitors acting as a salty taste inhibitor [00107], [0024]) is produced from a reaction mixture comprising: (a) a reducing sugar having a free carbonyl group and (b) an amine donor having a free amino group (corresponding to soy protein hydrolysates) [0024]; wherein the consumable comprises a Stevia-related component selected from Stevia extracts, steviol glycosides (corresponding to rebaudiosides A-F, dulcoside A, rubusoside, stevia, and stevioside) glycosylated Stevia extracts, and glycosylated steviol glycosides (corresponding to rebaudiosides A-F, dulcoside A, rubusoside, and stevioside modified through enzyme contact) [00036].  Dubois teaches that the addition of the MRP composition improves the taste of the consumable in terms of bitterness, sweetness onset, aftertaste, and sweetness linger that are associated with the Stevia-related component [0002].
Regarding claim 9, Dubois teaches the invention as disclosed above in claim 1, including the consumable further comprising a product from roasted coffee beans (corresponding to coffee [00122]) and wherein the added MRP composition is not made from roasted coffee beans (corresponding to the MRP composition being made from reducing sugars and soy protein hydrolysates [0024]).
Regarding claim 11, Dubois teaches the invention as disclosed above in claim 1, including the consumable is a carbonated soft beverage (corresponding to cola and ginger ales), a flavored water (corresponding to “near water: and water with flavorants), a fruit juice, or beverage comprising a fruit juice [00122].

Claim 25 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dubois (WO 2009/140568; cited on IDS) as applied to claim 1 above, as evidenced by Kalman (Kalman, D.S., “Amino Acid Composition of an Organic Brown Rice Protein Concentrate and isolate Compared to Soy and Whey Concentrates and Isolates”, 2014, Foods, vol. 3, pages 394-402; herein after referred to as “Kalman”).
Regarding claim 25, Dubois teaches the invention as describe above in claim 1, including the amino donor comprises soy protein hydrolysates which include mixtures of amino acids [0024]-[0025].  Since soy protein comprises glutamic acid as evidenced by Kalman (page 399, Table 2, fifth row under “Amino Acid” column), Dubois teaches that the amine donors comprises glutamic acid.

Claim Rejections - 35 USC § 103
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Bringe (US 2017/0135379).
Regarding claim 2, Bringe teaches the invention as described above in claim 1, including the MRP composition is present in the consumable at a concentration of about 9,000-280,000 ppm (corresponding to a soymilk formula comprising 10-80% soybean extract containing 8-28% soy solids and 0.1-6% agave and/or brown rice syrup) in the table of [0049]), which overlaps the claimed concentration.  A selection of a value within the overlapping range renders the claim obvious.

Double Patenting
Claims 1 and 24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 2 of U.S. Patent No. 11,266,170 (corresponding to Application No. 16/402,991).  Although the claims at issue are not identical, they are not patentably distinct from each other, as patented claims 1 and 2 require all the claim limitations of instant claims 1 and 24, rendering the instant claims patentably indistinct.

Claims 1 and 24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 9, and 10 of U.S. Patent No. 11,252,978 (corresponding to Application No. 16/402,605).  Although the claims at issue are not identical, they are not patentably distinct from each other because patented claims 1, 2, 9, and 10 require all the claim limitations of instant claims 1 and 24, rendering the instant claims patentably indistinct.

Claims 1 and 24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3 of U.S. Patent No. 11,102,996 (corresponding to Application No. 16/402,641) in view of FDA (“High Intensity Sweeteners”, 2014, FDA, https://www.fda.gov/food/food-additives-petitions/additional-information-about-high-intensity-sweeteners-permitted-use-food-united-states; previously cited).  Although the claims at issue are not identical, they are not patentably distinct from each other, as patented claims 1 and 3 require all the limitations of instant claims 1 and 24, except for the composition to comprise a Stevia-related component.  However, FDA teaches that high-intensity sweeteners such as steviol glycosides are widely used in foods and beverages (page 1, paragraphs 6 and 8).  Therefore, the inclusion of a Stevia-related component in a food or beverage is obvious.

Claims 1 and 24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 2 of U.S. Patent No. 11,304,431 (corresponding to Application No. 16/403,053) in view of FDA (“High Intensity Sweeteners”, 2014, FDA, https://www.fda.gov/food/food-additives-petitions/additional-information-about-high-intensity-sweeteners-permitted-use-food-united-states; previously cited).  Although the claims at issue are not identical, they are not patentably distinct from each other, as patented claims 1 and 2 require all the limitations of instant claims 1 and 24, except for the composition to comprise a Stevia-related component.  However, FDA teaches that high-intensity sweeteners such as steviol glycosides are widely used in foods and beverages (page 1, paragraphs 6 and 8).  Therefore, the inclusion of a Stevia-related component in a food or beverage is obvious.

Claims 1 and 24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 10, and 11 of U.S. Patent No. 11,154,079 (corresponding to Application No. 16/402,728) in view of FDA (“High Intensity Sweeteners”, 2014, FDA, https://www.fda.gov/food/food-additives-petitions/additional-information-about-high-intensity-sweeteners-permitted-use-food-united-states; previously cited).  Although the claims at issue are not identical, they are not patentably distinct from each other, as patented claims 1, 2, 10, and 11 require all the limitations of instant claims 1 and 24, except for the composition to be a consumable and to comprise a Stevia-related component.  However, FDA teaches that high-intensity sweeteners such as steviol glycosides are widely used in foods and beverages (page 1, paragraphs 6 and 8).  Therefore, the inclusion of a Stevia-related component in a food or beverage is obvious.  Also, since patented claims 19 and 20 are directed toward a food or beverage, it is presumable that the composition of patented claims 1, 2, 10, and 11 is an edible composition, thereby rendering the consumable of the instant claims obvious.

Claims 1 and 24 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of co-pending Application No. 16/403,223 in view of FDA (“High Intensity Sweeteners”, 2014, FDA, https://www.fda.gov/food/food-additives-petitions/additional-information-about-high-intensity-sweeteners-permitted-use-food-united-states; previously cited).  Although the claims at issue are not identical, they are not patentably distinct from each other, as co-pending claims 1 and 6 require all the claim limitations of instant claims 1 and 12, except for the product to further comprise a Stevia-related component.  However, FDA teaches that high-intensity sweeteners such as steviol glycosides are widely used in foods and beverages (page 1, paragraphs 6 and 8).  Therefore, the inclusion of a Stevia-related component in a food or beverage is obvious.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1 and 24 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 12 of co-pending Application No. 16/403,178.  Although the claims at issue are not identical, they are not patentably distinct from each other, as co-pending claims 1 and 12 require all the claim limitations of instant claims 1 and 24.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1 and 24 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 11, and 12 of co-pending Application No. 16/403,061 in view of FDA (“High Intensity Sweeteners”, 2014, FDA, https://www.fda.gov/food/food-additives-petitions/additional-information-about-high-intensity-sweeteners-permitted-use-food-united-states).  Although the claims at issue are not identical, they are not patentably distinct from each other, as co-pending claims 1, 2, 11, and 12 require all the limitations of instant claims 1 and 24, except for the beverage to comprise a Stevia-related component.  However, FDA teaches that high-intensity sweeteners such as steviol glycosides are widely used in foods and beverages (page 1, paragraphs 6 and 8).  Therefore, the inclusion of a Stevia-related component in a food or beverage is obvious.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 27, 28, 34, 35, 41, and 42 of co-pending Application No. 17/301,485 in view of FDA (“High Intensity Sweeteners”, 2014, FDA, https://www.fda.gov/food/food-additives-petitions/additional-information-about-high-intensity-sweeteners-permitted-use-food-united-states).  Although the claims at issue are not identical, they are not patentably distinct from each other, as co-pending claims 27, 28, 34, 35, 41, and 42 require all the limitations of instant claim 1, except for the composition to comprise a Stevia-related component.  However, FDA teaches that high-intensity sweeteners such as steviol glycosides are widely used in foods and beverages (page 1, paragraphs 6 and 8).  Therefore, the inclusion of a Stevia-related component in a food or beverage is obvious.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 21, 30, 31, and 40 of co-pending Application No. 17/302,946.  Although the claims at issue are not identical, they are not patentably distinct from each other, as co-pending claims 21, 30, 31, and 40 require all the limitations of instant claim 1.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 188, 191, and 192 of co-pending Application No. 17/302,995 in view of FDA (“High Intensity Sweeteners”, 2014, FDA, https://www.fda.gov/food/food-additives-petitions/additional-information-about-high-intensity-sweeteners-permitted-use-food-united-states).  Although the claims at issue are not identical, they are not patentably distinct from each other, as co-pending claims 188, 191, and 192 require all the limitations of instant claim 1, except for the composition to comprise a Stevia-related component.  However, FDA teaches that high-intensity sweeteners such as steviol glycosides are widely used in foods and beverages (page 1, paragraphs 6 and 8).  Therefore, the inclusion of a Stevia-related component in a food or beverage is obvious.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 21, 27, 33, 38, 39, and 40 of co-pending Application No. 17/303,569.  Although the claims at issue are not identical, they are not patentably distinct from each other, as co-pending claims 21, 27, 33, 38, 39, and 40 require all the limitations of instant claim 1.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1 and 24 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 10, and 39 of co-pending Application No. 17/443,269.  Although the claims at issue are not identical, they are not patentably distinct from each other, as co-pending claims 1, 10, and 39 require all the limitations of instant claims 1 and 24.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1 and 24 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 21, 27, 31, and 36 of co-pending Application No. 17/455,284.  Although the claims at issue are not identical, they are not patentably distinct from each other, as co-pending claims 21, 27, 31, and 36 require all the limitations of instant claims 1 and 24.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1 and 24 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 21, 27, 31, and 36 of co-pending Application No. 17/455,327.  Although the claims at issue are not identical, they are not patentably distinct from each other, as co-pending claims 21, 27, 31, and 36 require all the limitations of instant claims 1 and 24.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1 and 24 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 21, 27, 31, and 36 of co-pending Application No. 17/455,797.  Although the claims at issue are not identical, they are not patentably distinct from each other, as co-pending claims 21, 27, 31, and 36 require all the limitations of instant claims 1 and 24.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1 and 24 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 21, 27, 31, and 36 of co-pending Application No. 17/454,548.  Although the claims at issue are not identical, they are not patentably distinct from each other, as co-pending claims 21, 27, 31, and 36 require all the limitations of instant claims 1 and 24.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Claim Rejections – 35 U.S.C. §112(b) of claim 2: Applicant amended claim 2 to fully address the rejection and therefore, the rejection is withdrawn.

Claim Rejections – 35 U.S.C. §102(a)(1) of claims 1, 2, 4-9, 11, and 23-25 over Hamasaki: Applicant’s arguments have been fully considered and are considered moot.
Applicant amended claim 1 to recite that the consumable contained a Stevia-related component and that the MRP composition improves a taste of the consumable in terms of bitterness, sweetness onset, aftertaste, and sweetness linger that are associated with the Stevia-related component.  Applicant argued that Hamasaki generally describes using Maillard Reaction Products to improve milk taste in consumables and mentions that milk-based hard candy may contain stevioside and/or rebaudioside in an amount “that does not impair the advantageous effect of the invention”.  Applicant stated that Hamasaki fails to teach or suggest a method for improving the taste profile of a consumable containing a Stevia-related component by adding an MRP composition that improves the bitterness, sweetness onset, aftertaste, and sweetness linger that is associated with the Stevia-related component as now required by claim 1 (Applicant’s Remarks, page 4, paragraph 5 – page 5, paragraph 5).
However, in the new grounds of rejection of claim 1, Hamasaki no longer serves as a prior art reference and the features of claim 1 are fully taught by Bringe, Dubois, or Uemura.  Therefore, Applicant’s arguments regarding Hamasaki are moot and the rejections of the claims stand as written herein.

Claim Rejections – 35 U.S.C. §103 of claim 3 over Hamasaki and Danhi: Applicant’s arguments have been fully considered and are considered unpersuasive.
Applicant amended claim 1 to recite that the consumable contained a Stevia-related component and that the MRP composition improves a taste of the consumable in terms of bitterness, sweetness onset, aftertaste, and sweetness linger that are associated with the Stevia-related component.  Applicant argued that Hamasaki generally describes using Maillard Reaction Products to improve milk taste in consumables and mentions that milk-based hard candy may contain stevioside and/or rebaudioside in an amount “that does not impair the advantageous effect of the invention”.  Applicant stated that Hamasaki does not mention anything about using an MRP composition to improve the bitterness, sweetness onset, aftertaste, and sweetness linger that is associated with the Stevia-related component in a consumable.  Applicant argued that Danhi also fails to teach or suggest a method of improving the taste profile of a consumable as now claimed (Applicant’s Remarks, page 6, paragraph 1 – page 7, paragraph 6).
However, in the new grounds of rejection of claim 3, neither Hamasaki nor Danhi serve as prior art references.  In the new grounds of rejection, the features of claim 3 are fully taught by Uemura.  Therefore, Applicant’s arguments regarding Hamasaki and Danhi are moot and the rejection of the claim stands as written herein.

Double Patenting Rejections: Applicant will address the rejections at such time as the present claims are deemed allowable (Applicant’s Remarks, page 8, paragraph 1 – page 10, paragraph 2).
The double patenting rejections of the instant claims are maintained as written herein.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kelly Kershaw whose telephone number is (571)272-2847. The examiner can normally be reached Monday - Thursday 9:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on (571) 270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JEFFREY P MORNHINWEG/Primary Examiner, Art Unit 1793                                                                                                                                                                                                        

/KELLY P KERSHAW/Examiner, Art Unit 1791